E. Darwin Smith, J.:
When, on the 21st of November, 1874, after the defendant hadl appeared before the referee appointed by.the county judge, and, objected by his counsel to the proceeding, and refused to be' examined under the order of the ninth of November, on the-grounds then specified, the plaintiff did immediately, and on the' same day, on a new and original affidavit, apply to the same judge-who granted the former order, of the ninth of November, and obtained a new order requiring the defendant to appear and be examined before a referee therein named,- on the eleventh of December, thereafter, the said order of the ninth of November-should be considered, and all proceedings under the same, as entirely abandoned and discontinued. The plaintiff could not have two orders to the same effect, running and in force at the same time, and the defendant could not be held to obey both orders. The second order superseded the first, and it was therefore irregular, afterward, to proceed to punish the defendant as for a contempt, in not submitting to an examination under said order of the ninth of November. But as the order to show cause and the proceedings for the contempt were under both orders nominally, the defendant might properly be held to obey the order of the twenty-first of November, the examination under the same having been suspended by the proceedings in bankruptcy.
The order appealed from, so far as it adjudges the defendant in contempt, and imposes a fine upon him, should therefore be reversed, and so far as it directs him to appear before a referee and be examined and answer on oath concerning his property, should be affirmed, and the said defendant be required to appear before such referee at such time and place as shall be fixed for that purpose by the county judge making the said supplemental order, without costs of appeal to either party.